          Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 1 of 18




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

STATE OF TEXAS,

                     Plaintiff,
     v.                                       Case No. 1:19-cv-00171
CLUBCORP HOLDINGS, INC.; BROOKHAVEN
COUNTRY CLUB, INC.; RICHARDSON                       [Removed from the 261st Civil
COUNTRY CLUB CORP. D/B/A CANYON                    District Court of the State of Texas,
CREEK COUNTRY CLUB; OK CENTURY II                       in and for Travis County,
CLUB, INC.; WALNUT CREEK MANAGEMENT                 Cause No. D-1-GN-19-000119]
CORP.; KINGWOOD COUNTRY CLUB, INC.; OK
UNIVERSITY CLUB OF HOUSTON, INC.; OK
CIPANGO MANAGEMENT CORPORATION; OK
FOREST OAK COUNTRY CLUB, INC.; HILL
COUNTRY GOLF, INC. D/B/A LOST CREEK                    NOTICE OF REMOVAL
COUNTRY CLUB; CLUBCORP PORTER
VALLEY COUNTRY CLUB, INC. D/B/A/
PORTER VALLEY COUNTRY CLUB, INC.; OK
THE RELAY HOUSE CORPORATION D/B/A THE         UNDER 28 U.S.C. §§ 1331, 1441, 1446
RELAY HOUSE; THE DOWNTOWN CLUB, INC.
D/B/A THE PLAZA CLUB AT DOWNTOWN; OK
2001 BRYAN TOWER CLUB INC.; OK VITA
CENTER MANAGEMENT CORP.; CITRUS CLUB,
INC. D/B/A CITRUS CLUB OR CITRUS
ATHLETIC CLUB; OK PRE 12-30-98 OPERATOR
OF HALIFAX CLUB, INC. D/B/A HALIFAX
CLUB, INC. OR HALIFAX INVESTMENT CLUB;
OK PRE 12-23-99 OWNER LAFAYETTE CLUB
D/B/A LAFAYETTE CLUB, INC.; THE
METROPOLITAN CLUB OF CHICAGO, INC.
D/B/A THE PLAZA; UNIVERSITY CLUB OF
JACKSON, MISS D/B/A UNIVERSITY CLUB OF
JACKSON; OK JEFFERSON CLUB
MANAGEMENT CORPORATION D/B/A
JEFFERSON CLUB, INC.; THE PLAZA CLUB OF
SAN ANTONIO, INC.; TOWER CLUB, INC.; OK
AKRON CLUB MANAGEMENT CORP.; OK
ATLANTA CITY CLUB, INC.; OK ATRIUM
CLUB, INC.; OK HERITAGE CLUB, INC.; AND
CLUBCORP BRAEMAR COUNTRY CLUB, INC.

                     Defendants.
            Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 2 of 18




                                   NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1446, and in

accordance with 28 U.S.C. § 1331, this action is hereby removed from the 261st Civil District

Court of the State of Texas, in and for Travis County, to the United States District Court for the

Western District of Texas, Austin Division.         The undersigned Defendants that received

Plaintiff’s Original Petition (“Petition”) within the 30 days prior to the filing of this Notice of

Removal remove this action with the reservation of all rights and defenses.             28 U.S.C.

§ 1446(b)(2)(B). Those undersigned Defendants that received the Petition before that time

hereby consent to this removal under 28 U.S.C. § 1446(b)(2)(C).

I.     REMOVAL IS TIMELY

       1.      Plaintiff the State of Texas (“Plaintiff”) filed its Petition against the Defendants

listed above (collectively, “Defendants”) in the 261st Civil District Court of Travis County,

Texas, with Cause No. D-1-GN-19-000119, on January 7, 2019.

       2.      Pursuant to 28 U.S.C. § 1446(a), true and correct copies of all process, pleadings,

and orders served on Defendants as of the date of this filing are attached collectively to this

Notice of Removal as Exhibit A and incorporated herein by reference.

       3.      Defendant University Club of Jackson, MISS (d/b/a University Club of

Jackson)—the last-served Defendant—accepted service of the Petition on January 31, 2019.

       4.      This Notice of Removal is timely because it is filed within 30 days of January 31,

2019. 28 U.S.C. § 1446(b); Fed. R. Civ. P. 6(a)(1); see also Perez v. Bank of Am., N.A., No. 13-

cv-285, 2013 WL 5970405, at *3 n.7 (W.D. Tex. Nov. 7, 2013) (explaining that Federal Courts

Jurisdiction and Venue Clarification Act of 2011 “abrogated the longstanding Fifth Circuit

interpretation of the removal statute, which limited the removal period to thirty days from the



                                                2
             Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 3 of 18




time the first defendant is served, in favor of the so called ‘last-served defendant rule’”) (internal

quotations omitted).

II.    ALL DEFENDANTS SERVED JOIN IN OR CONSENT TO THIS REMOVAL

       5.       The undersigned Defendants have all been served by the date of this filing.

       6.       Those undersigned Defendants that received the Petition within the 30 days prior

to the filing of this Notice of Removal hereby remove this action. 28 U.S.C. § 1446(b)(2)(B).

       7.       Those undersigned Defendants that received the Petition prior thereto consent to

this removal under 28 U.S.C. § 1446(b)(2)(C). See Perez, 2013 WL 5970405 at *3 (providing

that, by consenting, “earlier-served defendants may join in removal by later-served defendants

who remove within their own individual statutory thirty-day removal period”) (quoting Meeks v.

Damillie, No. 2:11-cv-253, 2013 WL 5464639, at *1 (N.D. Miss. Sept. 30, 2013)).

       8.       Thus, each of the named Defendants has either joined in or consented to this

Notice of Removal. 28 U.S.C. § 1446(b)(2)(A).

III.   SUMMARY OF ALLEGATIONS AND BASES FOR REMOVAL

       9.       Removal is proper pursuant to 28 U.S.C. §§ 1441 and 1446 because this Court

would have original subject matter jurisdiction over this action under 28 U.S.C. § 1331.

       10.      This case and all claims in this case arise under federal common law—meaning

that the action itself arises under the laws of the United States. 28 U.S.C. § 1331 (“The district

courts shall have original jurisdiction of all civil actions arising under the Constitution, laws, or

treaties of the United States.”); Illinois v. City of Milwaukee, Wis., 406 U.S. 91, 100 (1972) (“We

see no reason not to give ‘laws’ its natural meaning, and therefore conclude that § 1331

jurisdiction will support claims founded upon federal common law as well as those of a statutory

origin.”) (internal citation omitted); Coop. Ben. Adm’rs, Inc. v. Ogden, 367 F.3d 323, 328 (5th



                                                  3
              Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 4 of 18




Cir. 2004) (stating that “federal question jurisdiction may exist over claims arising under federal

common law”).

        11.      Plaintiff brought this suit against Defendants—including owners and operators of

various private golf country clubs and business clubs in several different states—on a theory that

Plaintiff has the right, power, and jurisdiction to escheat certain allegedly abandoned

membership initiation deposits, and that such membership initiation deposits are subject to

escheat under Texas’s unclaimed property law. 1 (Pet. ¶¶ 3, 75.) In particular, the Petition seeks

a judgment that would require Defendants to (1) allow Plaintiff to perform unclaimed property

audits of Defendants’ books and records; (2) file reports disclosing all unclaimed property that

Defendants allegedly hold; (3) deliver all unclaimed property that they allegedly hold, including

the allegedly unclaimed membership initiation deposits; and (4) pay statutory penalties, interest,

and attorneys’ fees. (See id. at p. 2.)

        12.      Plaintiff’s underlying claims—alleging violations of TEX. PROP CODE §§ 74.702,

74.101, and 74.301—necessarily depend on resolution of actually disputed and substantial

questions of federal common law, as established by the United States Supreme Court in a line of

related decisions in Texas v. New Jersey, 379 U.S. 674 (1965), Pennsylvania v. New York, 407

U.S. 206 (1972), and Delaware v. New York, 507 U.S. 490 (1993). Those substantial questions

of federal law govern the threshold question of whether Plaintiff has the right, power, and

jurisdiction to take custody of, or escheat, the membership initiation deposits at issue. See N.J.

Retail Merchants Ass’n v. Sidamon-Eristoff, 669 F.3d 374, 391–93 (3d Cir. 2012) (explaining


1
  In this context, the “escheat” of property means that Texas would take custody of the property
on behalf of the owners, who may then reclaim the property at any time. TEX. PROP CODE
§ 74.304. (Pet. ¶¶ 9, 12.) All state unclaimed property laws are custodial escheat laws rather
than “true” escheat laws, under which the state takes title to the property.


                                                 4
              Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 5 of 18




that Texas v. New Jersey line of decisions establishes body of federal common law). If Plaintiff

lacks the right, power, and jurisdiction to escheat the membership initiation deposits, then

Texas’s unclaimed property laws cannot apply to the membership initiation deposits.

        13.      Plaintiff asserts that (i) under federal common law, as established in the Texas v.

New Jersey line of cases, Plaintiff has the right to escheat tens of millions of dollars’ worth of

allegedly abandoned membership initiation deposits (Pet. ¶¶ 25, 62, 69), and that (ii) Defendants

failed to report or pay such amounts to Plaintiff as required by Texas’s unclaimed property laws

(id. ¶ 41).

        14.      The centrality of the federal common law to Plaintiff’s claims is clear from the

face of the Petition, which asserts that Defendants have “no rights in the property at issue as the

unclaimed property is an asset of the lost owners—its former Texas members—and the

property is subject to claim by Texas, as the state of the owners’ last known address. See

Texas v. New Jersey, 85 S. Ct. 626 (1965).” (Pet. ¶ 62 (emphasis added).) Plaintiff further

alleges that:

        ClubCorp [referring to all Defendants collectively] has refused to permit a
        complete examination of its books and records. This contravenes the State of
        Texas’s sovereign authority to verify ClubCorp’s compliance with Texas
        unclaimed property law and to recover property which has been unclaimed
        or abandoned by its lawful Texas owner in excess of the dormancy period. The
        State’s rights are superior [sic] the rights of the holder. See Texas v. New
        Jersey, 85 S. Ct. 626 (1965); Delaware v. New York, 113 S. Ct. 1550 (1993).

(Id. ¶ 69 (emphasis added).)

        15.      If, under the federal common law referenced in the Petition, Plaintiff is unable to

establish that it has the right, power, and jurisdiction to escheat the membership initiation

deposits at issue, then all of Plaintiff’s claims necessarily fail as a matter of federal law.




                                                   5
             Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 6 of 18




       16.      A claim “aris[es] under” federal law if “a well-pleaded complaint establishes

either that federal law creates the cause of action or that the plaintiff’s right to relief necessarily

depends on resolution of a substantial question of federal law.” Empire Healthchoice Assurance,

Inc. v. McVeigh, 547 U.S. 677, 689–90 (2006) (quoting Franchise Tax Bd. of Cal. v. Constr.

Laborers Vacation Trust for S. Cal., 463 U.S. 1, 27–28 (1983)). As far as the latter situation,

“federal-question jurisdiction will lie over state-law claims that implicate significant federal

issues” or “turn on substantial questions of federal law.” Grable & Sons Metal Prods., Inc. v.

Darue Eng’g & Mfg., 545 U.S. 308, 312 (2005). In such cases, like this one, federal-question

jurisdiction exists when the “state-law claim necessarily raise[s] a stated federal issue, actually

disputed and substantial, which a federal forum may entertain without disturbing any

congressionally approved balance of federal and state judicial responsibilities.” Id. at 314. This

rule of decision “captures the commonsense notion that a federal court ought to be able to hear

claims recognized under state law that nonetheless turn on substantial questions of federal law,

and thus justify resort to the experience, solicitude, and hope of uniformity that a federal forum

offers on federal issues.” Id. at 312.

       17.      It is axiomatic that federal common law is developed through decisions of federal

courts. See Mass. Mut. Life Ins. Co. v. Russell, 473 U.S. 134, 156–57 (1985) (Brennan, J.,

concurring); see also D’Oench, Duhme & Co. v. FDIC, 315 U.S. 447, 472 (1942) (Jackson, J.,

concurring) (“federal courts are free to apply the traditional common-law technique of decision

and draw upon sources of the common law”); City of Milwaukee, 406 U.S. at 105 n.6 (“[W]here




                                                  6
                Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 7 of 18




there is an overriding federal interest in the need for a uniform rule of decision or where the

controversy touches basic interests of federalism, we have fashioned federal common law.”). 2

          18.      In Texas v. New Jersey, the United States Supreme Court established rules to

determine when a State has the “right and power”—i.e., the jurisdiction—to escheat unclaimed

property. 379 U.S. at 675, 680. The Court pronounced what has become known as the “primary

rule”: “each item of property in question . . . is subject to escheat only by the State of the last

known address of the creditor, as shown by the debtor’s books and records.” Id. at 681–82. The

Court also established a “secondary rule”: if the last known address of the creditor is unknown,

then the “State of corporate domicile” of “the debtor” has the jurisdiction to escheat property. Id.

at 682.

          19.      Subsequently, in Delaware v. New York, the Supreme Court explained that the

jurisdictional escheat rules created in Texas v. New Jersey “cannot be severed from the law that

creates the underlying creditor-debtor relationships.” 507 U.S. at 503. The Court thus held that

disputes regarding “the right to escheat intangible personal property” must be resolved in the

following three steps:

          First, we must determine the precise debtor-creditor relationship as defined by the
          law that creates the property at issue. Second, because the property interest in any
          debt belongs to the creditor rather than the debtor, the primary rule gives the first
          opportunity to escheat to the State of “the creditor’s last known address as shown
          by the debtor’s books and records.” Finally, if the primary rule fails because the
          debtor’s records disclose no address for a creditor or because the creditor’s last
          known address is in a State whose laws do not provide for escheat, the secondary
          rule awards the right to escheat to the State in which the debtor is incorporated.

507 U.S. at 499–500 (internal citation omitted).

2
  A federal forum and the application and development of a uniform body of federal common
law is particularly appropriate where, as here, Defendants could potentially “be at risk of facing
competing escheatment claims” by Texas and other states. See, e.g., Marathon Petroleum Corp.
v. Sec’y of Fin. for Del., 876 F.3d 481, 485 (3d Cir. 2017).


                                                   7
             Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 8 of 18




       20.      The jurisdictional escheat rules set forth in Texas v. New Jersey and Delaware v.

New York constitute federal common law. See City of Milwaukee, 406 U.S. at 105–06 (citing

Texas v. New Jersey as an example of federal common law); Marathon Petroleum Corp. v. Sec’y

of Fin. for Del., 876 F.3d 481, 484 (3d Cir. 2017) (explaining that Supreme Court decisions

outlining states’ authority to “escheat abandoned property” has been “[c]onstructed as federal

common law”); N.J. Retail Merchants Ass’n, 669 F.3d at 391–93 (recognizing that jurisdictional

“escheat rules” under Texas v. New Jersey, Pennsylvania v. New York, and Delaware v. New

York constitute federal common law). This body of federal common law—which determines

whether a state has the right to escheat intangible personal property in any particular case—is not

only applicable to “disputes among states,” but also “directly applicable to disputes between a

private individual and a state.” Marathon, 876 F.3d at 494; Am. Petrofina Co. of Tex. v. Nance,

859 F.2d 840, 842 (10th Cir. 1988).

       21.      In Delaware v. New York, the Supreme Court emphasized the supremacy of

federal law in this area with the categorical statement that “no State may supersede” these federal

common law rules. 507 U.S. at 500 (citation omitted). Thus, a state (here, Texas) must first

establish, as a threshold issue, that it has the right, power, and jurisdiction to escheat under the

federal common law rules. See Marathon, 876 F.3d at 485, 499–500 (analyzing threshold issue

of whether Delaware had “authority to escheat property” under federal common law). Only if

the state can make that required showing under federal law will the state’s own unclaimed

property laws become applicable to determine if state law requires the escheat of such property.

       22.      Here, Plaintiff’s “right to relief necessarily depends on resolution of [] substantial

question[s] of federal law.” Franchise Tax Bd., 463 U.S. at 28. Those questions are disputed

and substantial because Plaintiff’s entire case hinges on first establishing that it has the right,



                                                  8
             Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 9 of 18




power, and jurisdiction to escheat the membership initiation deposits that are the subject of the

Petition. More specifically, Plaintiff’s claims and right to relief turn on the resolution of at least

three substantial questions of federal common law.

       23.       First, the Petition raises a substantial question under federal common law because

it is built on the legal premise that “any ClubCorp entity [referring to any of the Defendants] that

is in possession of” money from membership initiation deposits “now is a holder” of unclaimed

property that is reportable to Texas. (Pet. ¶ 66 (emphasis in original).) But this legal premise

ignores the predicate step in determining whether Plaintiff has jurisdiction to escheat under

federal common law. As Delaware v. New York makes clear, the initial inquiry for assessing

whether a state has a right to escheat intangible personal property is determining whether there is

a “debtor-creditor relationship” and, if so, who the debtor is. 507 U.S. at 499–500; Marathon,

876 F.3d at 499 (“the Supreme Court has noted that the first step in determining the right to

escheat property involves a determination of the precise debtor-creditor relationship”) (internal

quotations omitted).     Thus, Plaintiff must plead and prove that there is a “debtor-creditor

relationship” with respect to the membership initiation deposits at issue and that each Defendant

is a “debtor.”

       24.       For the membership initiation deposits at issue in this case, the precise debtor-

creditor relationship—if one exists at all—is between the club and its member by function of

their contractual relationship. (See, e.g., Pet. ¶ 46 (“if an individual ClubCorp club signed a

contract with a member, that individual club is indebted to the member”); id. ¶ 56 (“the

individual clubs contracted for and originally received the deposits from the members and former

members”).) Thus, if there is a debtor-creditor relationship, which Defendants do not concede,




                                                  9
          Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 10 of 18




then these individual clubs would be the “debtors” with the contractual obligation to their

respective club members, if any.

       25.     Plaintiff nevertheless alleges that, in addition to the parties that might be debtors,

any other entity “in possession” of the money also must escheat the membership initiation

deposits under Texas’s unclaimed property law. (Pet. ¶¶ 46, 53, 66, 73.) Plaintiff relies on a

Texas Property Code provision that purports to qualify as a “holder” of unclaimed property any

person who is “in possession of property that belongs to another” or “indebted to another on an

obligation.”   (See, e.g., id. ¶¶ 45, 46, 53, 66, 73 (citing and relying on TEX. PROP. CODE

§ 72.001(e)(1)).) In Delaware v. New York, however, “the Court rejected any efforts to loosen or

change the [federal common law] rules by broadening the concept of a property-holding

‘debtor.’” Marathon, 876 F.3d at 490. And yet that is exactly what Plaintiff seeks to do here.

       26.     By alleging that a Defendant in “possession” of property must escheat, Plaintiff

ignores the threshold jurisdictional question under federal common law as to whether each

Defendant is a “debtor” to a club member. If Defendants are not “debtors,” then Plaintiff lacks

jurisdiction under federal common law to require Defendants to escheat the membership

initiation deposits to Texas. Put differently, the definition of a “holder” of unclaimed property

under Texas’s unclaimed property law does not become relevant until after Plaintiff establishes

that it has the right and power to escheat the membership initiation deposits from Defendants

under applicable federal common law. If Plaintiff cannot make that showing, then Plaintiff lacks

the jurisdiction to escheat the membership initiation deposits and Texas’s unclaimed property

law is not applicable.

       27.     Second, the Petition raises a substantial question of whether—under federal

common law—there is even a “debt” in relation to the membership initiation deposits that is



                                                10
          Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 11 of 18




potentially subject to escheat by Plaintiff under Texas’s unclaimed property laws. Here again,

Plaintiff ignores its burden of first establishing that it has the right and power to escheat these

membership initiation deposits under federal common law.

        28.     This threshold inquiry under federal common law is critical: If there is no debt,

then there is no property potentially subject to escheat, and Texas’s unclaimed property laws

cannot apply. Indeed, in Delaware v. New York, the Court stated that “the holder’s legal

obligations . . . define[] the escheatable property at issue.” 507 U.S. at 503 (emphasis added);

see also Texas v. New Jersey, 379 U.S at 680 (referring to the unclaimed property as a “debt”

that is a “liability” and the “property of the creditor”).

        29.     Based on the contractual relationship and course of dealing between a club and its

members, and on other applicable laws impacting the debtor-creditor relationship, certain

conditions may need to be satisfied before a club member is entitled to return of a membership

initiation deposit. The Petition glosses over this fact and instead asserts that, under Texas’s

unclaimed property laws, the membership initiation deposits must be reported and transferred to

Texas, regardless of whether or not the club has a “debt” owed to its club member. (See, e.g.,

Pet. ¶¶ 16–17.) For example, the membership initiation deposit is not payable—i.e., a refund is

not obtainable—until after the stipulated passage of time and the member makes a request or

demand to the club. Moreover, a member may not be entitled to a refund of the membership

initiation deposit if the member is in breach of a contractual relationship the member has with the

club. But the Petition ignores these and other requirements. Plaintiff thus simply skips over the

threshold inquiry of whether Plaintiff has the right to escheat the membership initiation deposits

under federal law, which requires an examination of the “precise” underlying debtor-creditor

relationship, and assumes that Texas’s unclaimed property law is applicable. Delaware v. New



                                                   11
          Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 12 of 18




York, 507 U.S. at 499–500. Plaintiff’s requested relief would require Defendants to escheat

funds to Texas even though there is no “debt” owed.

       30.     Plaintiff’s position is contrary to the federal common law principles set forth in

the Texas v. New Jersey line of cases. Under those cases, only the actual “debt” may be claimed

by the state—nothing more. Consequently, if no legal obligation to pay exists, then Plaintiff

lacks jurisdiction to escheat the membership initiation deposits under federal common law.

       31.     Third, even if the membership initiation deposits are “debts” and each Defendant

is a “debtor,” which Defendants do not concede, the Petition raises another substantial question

of federal common law: whether Plaintiff can establish jurisdiction to escheat the membership

initiation deposits by showing that the primary rule or the secondary rule is satisfied. Delaware

v. New York, 507 U.S. at 499–500 (“[T]he primary rule gives the first opportunity to escheat to

the State of ‘the creditor’s last known address as shown by the debtor’s books and records.’

Finally, if the primary rule fails because the debtor’s records disclose no address for a creditor or

because the creditor’s last known address is in a State whose laws do not provide for escheat, the

secondary rule awards the right to escheat to the State in which the debtor is incorporated.”)

(internal citation omitted); see also Pennsylvania v. New York, 407 U.S. at 215–16 (requiring

New York to prove that Western Union had no addresses for owners of unclaimed money orders,

before New York would have the jurisdiction to escheat under the secondary rule).

       32.     The Petition itself acknowledges that Plaintiff must establish that either the

primary rule or secondary rule applies—citing Texas v. New Jersey and alleging that “the

property is subject to claim by Texas, as the state of the owners’ last known address.” (Pet. ¶ 62.)

Plaintiff also alleges that under Texas law, the primary rule can be satisfied if “the records of the

holder do not disclose the identity of the person entitled to the property, and it is established that



                                                 12
          Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 13 of 18




the last known address of the person entitled to the property is in this state.” (Id. ¶ 43.) But

under the primary rule, Plaintiff has jurisdiction to escheat only if “the last known address of the

creditor, as shown by the debtor’s books and records,” is in Texas. Texas, 379 U.S. at 681–82

(emphasis added).

        33.     Indeed, in Texas v. New Jersey, the Court emphasized that “since our inquiry here

is not concerned with the technical domicile of the creditor, and since ease of administration is

important where many small sums of money are involved, the address on the records of the

debtor, which in most cases will be the only one available, should be the only relevant last-

known address.” Id. at 681 n.11 (emphasis added). Again, “no State may supersede” these

federal common law rules. Delaware, 507 U.S. at 500 (citation omitted). By attempting to

expand the scope of the primary rule, Plaintiff thus unlawfully seeks to take custody of property

that it lacks jurisdiction to escheat under federal law. 3

        34.     Thus, Plaintiff’s right to relief necessarily depends on resolution of substantial

and disputed questions of federal common law. Plaintiff has a threshold burden to establish its

jurisdiction to escheat.     Plaintiff cannot prevail on any escheatment claim under Texas’s

unclaimed property law until after Plaintiff has established that (i) each Defendant is a “debtor”

3
  This appears to be a substantial issue in the Petition. On the one hand, Plaintiff alleges that
Defendants’ records show approximately $5.8 million of membership initiation deposits owed to
Texas residents. (Pet. ¶ 38.) On the other hand, Plaintiff claims that approximately $53 million
of membership initiation deposits are escheatable to Texas. (Id. at p. 2.) The difference is
apparently due to Plaintiff’s attempt to unlawfully broaden the scope of the primary rule.
Furthermore, Plaintiff also acknowledges that it “estimated” the $53 million amount to be due
“based on information disclosed in ClubCorp’s SEC filings and ClubCorp’s filings with the
comptroller.” (Id. at p. 2 and ¶ 39.) In Delaware v. New York, however, the Supreme Court
expressly rejected a state’s attempt to estimate the location of owners of property and the
corresponding amount that could potentially be escheated by the state. Delaware, 507 U.S. at
509 (refusing “‘to vary the application of the [primary] rule according to the adequacy of the
debtor’s records’” (citing Pennsylvania v. New York, 407 U.S. at 215)).



                                                   13
          Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 14 of 18




under federal common law; (ii) the membership initiation deposits are “debts” under federal

common law; and (iii) Plaintiff has jurisdiction to escheat the membership initiation deposits

under either the primary rule or the secondary rule.

       35.     These questions of federal common law—and similar questions of federal

common law, also related to the Texas v. New Jersey rules—are critical, dispositive issues in this

case. 4 Plaintiff’s right to relief necessarily depends on resolution of these substantial questions

of federal law. Empire Healthchoice, 547 U.S. at 689–90 (quoting Franchise Tax Bd., 463 U.S.

at 27–28). Plaintiff cannot prevail on its claims under Texas’s unclaimed property laws, which

do not even become applicable, unless Plaintiff first prevails on these substantial, dispositive

questions of federal law.

       36.      This Court     may “entertain [these questions] without disturbing any

congressionally approved balance of federal and state judicial responsibilities.” Grable & Sons,

545 U.S. at 314. Indeed, because federal common law is developed only through decisions of

the federal courts, these questions should be addressed in a federal forum, not in the courts of

any individual state. Mass. Mut. Life, 473 U.S. at 156-57; D’Oench, Duhme, 315 U.S. at 472.

       37.     For the reasons set out above, all of the claims asserted in the Petition are within

this Court’s original federal-question jurisdiction. But even if particular claims were not subject

to original federal-question jurisdiction, those claims would be within this Court’s jurisdiction




4
  The Petition also raises other substantial questions concerning Plaintiff’s jurisdiction to escheat
any particular membership initiation deposit, including (1) whether Plaintiff has the right to
escheat the membership initiation deposit under the primary rule if the member’s address is no
longer valid; (2) whether Plaintiff has the right to escheat the membership initiation deposit
under the primary rule if the member’s address is incomplete; and (3) whether Plaintiff has the
right to escheat the membership initiation deposit under the secondary rule if, as the Petition
alleges, the debtor has merged into a non-Texas entity. (Pet. ¶ 32.)


                                                 14
          Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 15 of 18




under 28 U.S.C. § 1367(a) because they are so related to claims within the Court’s original

jurisdiction that they form part of the same case or controversy.

IV.    THIS COURT HAS JURISDICTION AND REMOVAL IS PROPER

       38.     Based on the foregoing facts and allegations, this Court has original jurisdiction

over this action pursuant to 28 U.S.C. § 1331. Removal of this action is therefore proper under

28 U.S.C. § 1441 and § 1446.

       39.     The United States District Court for the Western District of Texas, Austin

Division, is the appropriate venue for removal pursuant to 28 U.S.C. § 1441(a), because it

embraces the place where Plaintiff originally filed this case—in Travis County, Texas. 28

U.S.C. § 124(d)(1); 28 U.S.C. § 1441(a).

       40.     True and correct copies of all process, pleadings, and orders served on Defendants

to date are attached collectively to this Notice of Removal as Exhibit A. 28 U.S.C. § 1446(a).

       41.     Upon filing this Notice of Removal, Defendants will furnish written notice to

Plaintiff’s counsel and will file and serve a copy of this Notice of Removal with the Clerk of the

261st Civil District Court of Travis County, Texas, in accordance with 28 U.S.C. § 1446(d).

       42.     In filing this Notice of Removal, Defendants expressly reserve and do not waive

all defenses available to them, including their defenses under Rule 12 of the Federal Rules of

Civil Procedure.

       WHEREFORE, this action is hereby removed from the 261st Civil District Court of

Travis County, Texas, to the United States District Court for the Western District of Texas. The

undersigned Defendants respectfully request that this Court take jurisdiction of this action to the

exclusion of further proceedings in said state court and that this action proceed in this Court as a

properly removed action.



                                                15
Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 16 of 18




                              Respectfully submitted,

                              SCOTT DOUGLASS & McCONNICO, LLP
                              303 Colorado Street, Suite 2400
                              Austin, Texas 78701
                              Phone: (512) 495-6300
                              Fax: (512) 495-6399

                              By: /s/ Stephen E. McConnico
                                 Stephen E. McConnico
                                 State Bar No. 13450300
                                 smcconnico@scottdoug.com
                                 Kennon L. Wooten
                                 State Bar No. 24046624
                                 kwooten@scottdoug.com

                              Ralph H. Duggins
                              State Bar No. 06183700
                              rduggins@canteyhanger.com
                              Philip A. Vickers
                              State Bar No. 24051699
                              pvickers@canteyhanger.com
                              Cantey Hanger LLP
                              600 West 6th Street, Suite 300
                              Fort Worth, Texas 76102
                              Phone: (817) 877-2800
                              Fax: (817) 877-2807


                              Attorneys for Defendants Richardson Country
                              Club Corp. d/b/a Canyon Creek Country Club,
                              OK Century II Club, Inc., Walnut Creek
                              Management Corp., Kingwood Country Club,
                              Inc., OK University Club of Houston, Inc., OK
                              Cipango Management Corporation, OK Forest
                              Oak Country Club, Inc., Hill Country Golf, Inc.
                              d/b/a Lost Creek Country Club, OK The Relay
                              House Corporation d/b/a The Relay House, The
                              Downtown Club, Inc. d/b/a The Plaza Club at
                              Downtown, OK 2001 Bryan Tower Club Inc.,
                              OK Vita Center Management Corp., Citrus
                              Club, Inc. d/b/a Citrus Club or Citrus Athletic
                              Club, OK Pre 12-30-98 Operator of Halifax
                              Club, Inc. d/b/a Halifax Club, Inc. or Halifax
                              Investment Club, OK Pre 12-23-99 Owner
                              Lafayette Club d/b/a Lafayette Club, Inc., The


                             16
         Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 17 of 18




                                             Metropolitan Club of Chicago, Inc., d/b/a The
                                             Plaza, University Club of Jackson, MISS d/b/a
                                             University Club of Jackson, OK Jefferson Club
                                             Management Corporation d/b/a Jefferson Club,
                                             Inc., The Plaza Club of San Antonio, Inc.,
                                             Tower Club, Inc., OK Akron Club Management
                                             Corp., OK Atlanta City Club, Inc., OK Atrium
                                             Club, Inc., and OK Heritage Club, Inc.


The following Defendants hereby consent to this removal: Defendants ClubCorp Holdings,
Inc., Brookhaven Country Club, Inc., ClubCorp Porter Valley Country Club, Inc. d/b/a Porter
Valley Country Club, Inc., and ClubCorp Braemar Country Club, Inc.

                                             By: /s/ Stephen E. McConnico
                                                Stephen E. McConnico
                                                State Bar No. 13450300
                                                smcconnico@scottdoug.com
                                                Kennon L. Wooten
                                                State Bar No. 24046624
                                                kwooten@scottdoug.com

                                             Ralph H. Duggins
                                             State Bar No. 06183700
                                             rduggins@canteyhanger.com
                                             Philip A. Vickers
                                             State Bar No. 24051699
                                             pvickers@canteyhanger.com

                                             Attorneys for Defendants ClubCorp Holdings,
                                             Inc., Brookhaven Country Club, Inc., ClubCorp
                                             Porter Valley Country Club, Inc. d/b/a Porter
                                             Valley Country Club, Inc., and ClubCorp
                                             Braemar Country Club, Inc.




                                            17
          Case 1:19-cv-00171-LY Document 1 Filed 02/21/19 Page 18 of 18




                                CERTIFICATE OF SERVICE


       I certify that a true and correct copy of the foregoing Notice of Removal has been served

on the following counsel of record for Plaintiff via U.S. Mail and email, on February 21, 2019.


Ann Hartley, Assistant Attorney General
Financial Litigation and Charitable Trusts Division
PO Box 12548
Austin, Texas 78711-2548
Phone: (512) 936-1313
Fax: (512) 477-2348
ann.hartley@oag.texas.gov

Brittany B. Long, Assistant Attorney General
Financial Litigation and Charitable Trusts Division
PO Box 12548
Austin, Texas 78711-2548
Phone: (512) 475-2467
Fax: (512) 477-2348
brittany.long@oag.texas.gov

Joshua A. Eames-Cepero, Assistant Attorney General
Financial Litigation and Charitable Trusts Division
PO Box 12548
Austin, Texas 78711-2548
Phone: (512) 936-0562
Fax: (512) 477-2348
joshua.eames-cepero@oag.texas.gov




                                             /s/ Kennon L. Wooten
                                             Kennon L. Wooten




                                               18
